Willson, Judge.
An indictment for forgery must purport to, and. must set out the alleged false instrument by its “ tenor,” that is, in kmc verba, or where it is not practicable to do this, it must specifically allege the reason for not thus setting it out, and then allege the substance of it, and so describe it as to identify it with reasonable certainty. (White v. The State, 3 Texas Ct. App., 605; Baker v. The State, 14 Texas Ct. App., 332; 2 Bish. Cr. Proc., §§ 403, 404; Thomas v. The State, ante, p. 213.) In this case, the indictment does not pretend to set out the alleged false instrument by its tenor, but expressly states that it is set opt substantially only. Ho reason whatever is alleged for not setting out the instrument in hcee verba. Such an indictment for this offense is fatally defective under all the authorities.
We will remark further that the evidence, in our opinion, does not establish the offense of forgery. It may be sufficient to prove the offense of swindling.
Because the indictment is defective in matter of substance the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

[Opinion delivered June 10, 1885.]